DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 3 - 13 are presented for examination. Claims 3 - 13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The disclosure is objected to because of the following informalities: Paragraph [0037] discloses the acronyms “JIS” and “ISO”, but the specification does not define these acronyms. It is recommended that the acronyms are defined. Appropriate correction is required.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP, the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite certain methods of organizing human activity or mathematical concepts. However, if the claimed limitation of “determine whether a tolerance zone of the second tolerance information satisfies a predetermined condition when the second tolerance information is set for the elements” is considered a mental process and fails step 2A, the specification on paragraphs [0005] and [0006] recites the previous methods with regards to an error occurring when inaccurate tolerance values or inaccurate tolerance target input is provided or omitted, which is also recited in paragraph [0027[, and paragraph [0029] provides the improvements in the specification regarding the reduction in errors occurring or omissions by a user reduced with the assistance of the quotation system, which uses and sets the first and second tolerance information based on the predetermined conditions being satisfied, and provides the improvement over the previous methods recited. The claimed limitations, as an ordered combination, recite the shape data with first and second tolerance information and providing a notification when tolerance information has been satisfied. This appears to provide sufficient subject matter in the claims that reflect the improvements found in the specification, and independent claims do not appear to provide 101 issues. 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (U.S. PG Pub 2019/0121925 A1), hereinafter “Hurt”, in view of Nakagawa et al. (JP 2016062403 A), hereinafter “Nakagawa”, and further in view of Kuriyama (JP 2017208089 A), hereinafter “Kuriyama”.

As per claim 3, Hurt discloses:
	a quotation system that receives shape data of an article configured from a plurality of elements from a client terminal (Hurt, paragraph [0006] discloses surfaces shapes, including cylindrical surface shape, with regards to the variation, with paragraph [0038] discloses the surface and its geometry imported using a CAD model representing each part in an assembly, based on user input, and paragraph [0077] discloses client computers and server computers linked through a network for communication.)

	a memory storing the shape data and multiple types of tolerance information that include second tolerance information relating to a tolerance relative to a dimension in the elements and first tolerance information relating to a tolerance relative to a distance between the elements (Hurt, paragraph [0038] - [0039] discloses importing geometric information of an assembly from a CAD model, and measurement dimension of two or more parts and a tolerance specification for the constraints of the parts, with paragraph [0121] adds the orientation tolerance zone for specification of parts represented as a pair of lines within upper and lower planes and the variation of the offset between the planes, and paragraph [0078] adds memory to store information on the computer.)

a computer (Hurt, paragraph [0078] discloses a computer with a processor and at least one form of memory.)

wherein the computer is configured to determine whether a tolerance zone of the second tolerance information satisfies a predetermined condition when the second tolerance information is set for the elements (Hurt, paragraph [0004] discloses modeled parts (stacks) for an assembly with surfaces simulated to determine the variation values of an overlay surface are within the tolerance zone based on tolerance specifications, and paragraph [0074] adds the varied surfaces that adjusts or modifies the stacks when the values are not found to fall within the tolerance zone.)
Paragraph [0006] discloses the adjustment (altering) involves changing the size, orientation or position of the surfaces during the simulation of the variation of values.

Hurt does not expressly disclose:
the quotation system providing quotation information of the article;
notify a user of the first tolerance information that is capable of being set for the elements or sets the first tolerance information to the shape data when it is determined that the predetermined condition is satisfied.

Nakagawa however discloses:
the quotation system providing quotation information of the article (Nakagawa, paragraphs [0059] - [0060] discloses price and delivery date information regarding a model of an item for manufacture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

Hurt and Nakagawa does not expressly disclose:
notify a user of the first tolerance information that is capable of being set for the elements or sets the first tolerance information to the shape data when it is determined that the predetermined condition is satisfied.

Kuriyama however discloses:
notify a user of the first tolerance information that is capable of being set for the elements or sets the first tolerance information to the shape data when it is determined that the predetermined condition is satisfied (Kuriyama, paragraph [0132] discloses a display of selectable tolerances when the options for selection are available, with one selection accepted as the tolerance with regards to a tolerance area class, and paragraph [0218] discloses geometric tolerance attribute with allowable deviation from its ideal shape or position of the part.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

As per claim 4, Hurt discloses:
a quotation system that receives shape data of an article configured from a plurality of elements from a client terminal (Hurt, paragraph [0006] discloses surfaces shapes, including cylindrical surface shape, with regards to the variation, with paragraph [0038] discloses the surface and its geometry imported using a CAD model representing each part in an assembly, based on user input, and paragraph [0077] discloses client computers and server computers linked through a network for communication.)

the quotation system comprising a memory storing the shape data and multiple types of tolerance information that include second tolerance information relating to a tolerance relative to a dimension in the elements and first tolerance information relating to a tolerance relative to a distance between the elements (Hurt, paragraph [0038] - [0039] discloses importing geometric information of an assembly from a CAD model, and measurement dimension of two or more parts and a tolerance specification for the constraints of the parts, with paragraph [0121] adds the orientation tolerance zone for specification of parts represented as a pair of lines within upper and lower planes and the variation of the offset between the planes, and paragraph [0078] adds memory to store information on the computer.)

a computer (Hurt, paragraph [0078] discloses a computer with a processor and at least one form of memory.)

wherein the computer is configured to determine whether a tolerance zone of the first tolerance 
information satisfies a predetermined condition when the first tolerance information is set for the elements (Hurt, paragraph [0004] discloses modeled parts (stacks) for an assembly with surfaces simulated to determine the variation values of an overlay surface are within the tolerance zone based on tolerance specifications, and paragraph [0074] adds the varied surfaces that adjusts or modifies the stacks when the values are not found to fall within the tolerance zone.
Paragraph [0006] discloses the adjustment (altering) involves changing the size, orientation or position of the surfaces during the simulation of the variation of values.

	Hurt does not expressly disclose:
the quotation system provides quotation information of the article; and
notify the user of the second tolerance information that is capable of being set for the elements or sets the second tolerance information to the shape data when it is determined that the predetermined condition is satisfied.

Nakagawa however discloses:
the quotation system provides quotation information of the article (Nakagawa, paragraphs [0059] - [0060] discloses price and delivery date information regarding a model of an item for manufacture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

The combination of Hurt and Nakagawa does not expressly disclose:
notify the user of the second tolerance information that is capable of being set for the elements or sets the second tolerance information to the shape data when it is determined that the predetermined condition is satisfied.

Kuriyama however discloses:
notify the user of the second tolerance information that is capable of being set for the elements or sets the second tolerance information to the shape data when it is determined that the predetermined condition is satisfied (Kuriyama, paragraph [0125] - [0126] discloses the determining the dimensional tolerance is presence and the dimensional and provides a display of the tolerance when the presence of the tolerance is determined, and paragraph [0218] discloses geometric tolerance attribute with allowable deviation from its ideal shape or position of the part.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

As per claim 10, Hurt discloses:
a quotation method in a quotation system that receives shape data of an article configured from a plurality of elements from a client terminal (Hurt, paragraph [0006] discloses surfaces shapes, including cylindrical surface shape, with regards to the variation, with paragraph [0038] discloses the surface and its geometry imported using a CAD model representing each part in an assembly, based on user input, and paragraph [0077] discloses client computers and server computers linked through a network for communication.)

the quotation method comprising the steps of storing the shape data and multiple types of tolerance information that include second tolerance information relating to a tolerance relative to a dimension in the elements and first tolerance information relating to a tolerance relative to a distance between the elements (Hurt, paragraph [0038] - [0039] discloses importing geometric information of an assembly from a CAD model, and measurement dimension of two or more parts and a tolerance specification for the constraints of the parts, with paragraph [0121] adds the orientation tolerance zone for specification of parts represented as a pair of lines within upper and lower planes and the variation of the offset between the planes, and paragraph [0078] adds memory to store information on the computer.)

determining whether a tolerance zone of the second tolerance information satisfies a predetermined condition when the second tolerance information is set for the elements (Hurt, paragraph [0004] discloses modeled parts (stacks) for an assembly with surfaces simulated to determine the variation values of an overlay surface are within the tolerance zone based on tolerance specifications, and paragraph [0074] adds the varied surfaces that adjusts or modifies the stacks when the values are not found to fall within the tolerance zone.)
Paragraph [0006] discloses the adjustment (altering) involves changing the size, orientation or position of the surfaces during the simulation of the variation of values.

	Hurt does not expressly disclose:
provides quotation information of the article; and
data notifying a user of the first tolerance information that is capable of being set for the elements or setting the first tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Nakagawa however discloses:
provides quotation information of the article (Nakagawa, paragraphs [0059] - [0060] discloses price and delivery date information regarding a model of an item for manufacture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

The combination of Hurt and Nakagawa does not expressly disclose:
data notifying a user of the first tolerance information that is capable of being set for the elements or setting the first tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Kuriyama however discloses:
data notifying a user of the first tolerance information that is capable of being set for the elements or setting the first tolerance information to the shape data, when it is determined that the predetermined condition is satisfied (Kuriyama, paragraph [0132] discloses a display of selectable tolerances when the options for selection are available, with one selection accepted as the tolerance with regards to a tolerance area class, and paragraph [0218] discloses geometric tolerance attribute with allowable deviation from its ideal shape or position of the part.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

For claim 11, Hurt discloses:
a computer-readable non-transitory storage medium storing a quotation program of a quotation system that receives shape data of an article configured from a plurality of elements from a client terminal (Hurt, paragraph [0006] discloses surfaces shapes, including cylindrical surface shape, with regards to the variation, with paragraph [0038] discloses the surface and its geometry imported using a CAD model representing each part in an assembly, based on user input, with paragraph [0077] discloses client computers and server computers linked through a network for communication, and paragraph [0079] discloses a non-transitory computer-readable medium with software instructions.)

provided with a memory storing the shape data and multiple types of tolerance information which include second tolerance information relating to a tolerance relative to a dimension in the elements and first tolerance information relating to a tolerance relative to a distance between the elements and a computer (Hurt, paragraph [0038] - [0039] discloses importing geometric information of an assembly from a CAD model, and measurement dimension of two or more parts and a tolerance specification for the constraints of the parts, with paragraph [0121] adds the orientation tolerance zone for specification of parts represented as a pair of lines within upper and lower planes and the variation of the offset between the planes, and paragraph [0078] adds memory to store information on the computer.)

wherein the quotation program causes the computer to determine whether a tolerance zone of the second tolerance information satisfies a predetermined condition when the second tolerance information is set for the elements (Hurt, paragraph [0004] discloses modeled parts (stacks) for an assembly with surfaces simulated to determine the variation values of an overlay surface are within the tolerance zone based on tolerance specifications, and paragraph [0074] adds the varied surfaces that adjusts or modifies the stacks when the values are not found to fall within the tolerance zone.)
Paragraph [0006] discloses the adjustment (altering) involves changing the size, orientation or position of the surfaces during the simulation of the variation of values.

Hurt does not expressly disclose:
notify a user of the first tolerance information that is capable of being set for the elements or set the first tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Nakagawa however discloses:
provides quotation information of the article (Nakagawa, paragraphs [0059] - [0060] discloses price and delivery date information regarding a model of an item for manufacture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

The combination of Hurt and Nakagawa does not expressly disclose:
notify a user of the first tolerance information that is capable of being set for the elements or set the first tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Kuriyama however discloses:
notify a user of the first tolerance information that is capable of being set for the elements or set the first tolerance information to the shape data, when it is determined that the predetermined condition is satisfied (Kuriyama, paragraph [0132] discloses a display of selectable tolerances when the options for selection are available, with one selection accepted as the tolerance with regards to a tolerance area class, and paragraph [0218] discloses geometric tolerance attribute with allowable deviation from its ideal shape or position of the part.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

As per claim 12, Hurt discloses:
	a quotation method in a quotation system that receives shape data of an article configured from a plurality of elements from a client terminal (Hurt, paragraph [0006] discloses surfaces shapes, including cylindrical surface shape, with regards to the variation, with paragraph [0038] discloses the surface and its geometry imported using a CAD model representing each part in an assembly, based on user input, and paragraph [0077] discloses client computers and server computers linked through a network for communication.)

the quotation method comprising the steps of storing the shape data and multiple types of tolerance information which include second tolerance information relating to a tolerance relative to a dimension in the elements and first tolerance information relating to a tolerance relative to a distance between the elements (Hurt, paragraph [0038] - [0039] discloses importing geometric information of an assembly from a CAD model, and measurement dimension of two or more parts and a tolerance specification for the constraints of the parts, with paragraph [0121] adds the orientation tolerance zone for specification of parts represented as a pair of lines within upper and lower planes and the variation of the offset between the planes, and paragraph [0078] adds memory to store information on the computer.)

determining whether a tolerance zone of the first tolerance information satisfies a predetermined condition when the first tolerance information is set for the elements (Hurt, paragraph [0004] discloses modeled parts (stacks) for an assembly with surfaces simulated to determine the variation values of an overlay surface are within the tolerance zone based on tolerance specifications, and paragraph [0074] adds the varied surfaces that adjusts or modifies the stacks when the values are not found to fall within the tolerance zone.)
Paragraph [0006] discloses the adjustment (altering) involves changing the size, orientation or position of the surfaces during the simulation of the variation of values.

	Hurt does not expressly disclose:
provides quotation information of the article; and
notifying a user of the second tolerance information that is capable of being set for the elements or setting the second tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Nakagawa however discloses:
provides quotation information of the article (Nakagawa, paragraphs [0059] - [0060] discloses price and delivery date information regarding a model of an item for manufacture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

The combination of Hurt and Nakagawa does not expressly disclose:
notifying a user of the second tolerance information that is capable of being set for the elements or setting the second tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Kuriyama however discloses:
notifying a user of the second tolerance information that is capable of being set for the elements or setting the second tolerance information to the shape data, when it is determined that the predetermined condition is satisfied (Kuriyama, paragraph [0132] discloses a display of selectable tolerances when the options for selection are available, with one selection accepted as the tolerance with regards to a tolerance area class, and paragraph [0218] discloses geometric tolerance attribute with allowable deviation from its ideal shape or position of the part.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

As per claim 13, Hurt discloses:
a computer-readable non-transitory storage medium storing a quotation program of a quotation system that receives shape data of an article configured from a plurality of elements from a client terminal (Hurt, paragraph [0006] discloses surfaces shapes, including cylindrical surface shape, with regards to the variation, with paragraph [0038] discloses the surface and its geometry imported using a CAD model representing each part in an assembly, based on user input, with paragraph [0077] discloses client computers and server computers linked through a network for communication, and paragraph [0079] discloses a non-transitory computer-readable medium with software instructions.)

provided with a memory storing the shape data and multiple types of tolerance information which include second tolerance information relating to a tolerance relative to a dimension in the elements and first tolerance information relating to a tolerance relative to a distance between the elements (Hurt, paragraph [0038] - [0039] discloses importing geometric information of an assembly from a CAD model, and measurement dimension of two or more parts and a tolerance specification for the constraints of the parts, with paragraph [0121] adds the orientation tolerance zone for specification of parts represented as a pair of lines within upper and lower planes and the variation of the offset between the planes, and paragraph [0078] adds memory to store information on the computer.)

a computer (Hurt, paragraph [0078] discloses a computer with a processor and at least one form of memory.)

wherein the quotation program causes the computer to determine whether a tolerance zone of the first tolerance information satisfies a predetermined condition when the first tolerance information is set for the elements (Hurt, paragraph [0004] discloses modeled parts (stacks) for an assembly with surfaces simulated to determine the variation values of an overlay surface are within the tolerance zone based on tolerance specifications, and paragraph [0074] adds the varied surfaces that adjusts or modifies the stacks when the values are not found to fall within the tolerance zone.)
Paragraph [0006] discloses the adjustment (altering) involves changing the size, orientation or position of the surfaces during the simulation of the variation of values.

	Hurt does not expressly disclose:
	provides quotation information of the article; and
notify a user of the second tolerance information that is capable of being set for the elements or setting the second tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Nakagawa however discloses:
provides quotation information of the article (Nakagawa, paragraphs [0059] - [0060] discloses price and delivery date information regarding a model of an item for manufacture.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

The combination of Hurt and Nakagawa does not expressly disclose:
notify a user of the second tolerance information that is capable of being set for the elements or setting the second tolerance information to the shape data, when it is determined that the predetermined condition is satisfied.

Kuriyama however discloses:
notify a user of the second tolerance information that is capable of being set for the elements or setting the second tolerance information to the shape data, when it is determined that the predetermined condition is satisfied (Kuriyama, paragraph [0132] discloses a display of selectable tolerances when the options for selection are available, with one selection accepted as the tolerance with regards to a tolerance area class, and paragraph [0218] discloses geometric tolerance attribute with allowable deviation from its ideal shape or position of the part.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

	For claim 7: The combination of Hurt, Nakagawa, and Kuriyama discloses claim 7: The quotation system according to claim 3, wherein:
the multiple types of tolerance information include a tolerance zone class relating to the elements (Kuriyama, paragraph [0107] discloses a tolerance zone class with regards to parts.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama, along with the additional teaching of a tolerance zone class, also found in Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

For claim 8: The combination of Hurt, Nakagawa, and Kuriyama discloses claim 8: The quotation system according to claim 3, wherein:
	at least one type of the multiple types of tolerance information that is capable of being set for the elements is displayed on a display device of the client terminal (Kuriyama, paragraph [0025] discloses a computer with a processor and memory, along with the ability to display information including tolerance analysis results, and paragraph [0132] discloses a display of selectable tolerances when the options for selection are available, with one selection accepted as the tolerance with regards to a tolerance area class.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama and the additional teaching of a display to provide results with regards to tolerance information, also found in Kuriyama. The motivation to do so would have been because Kuriyama discloses the benefit of an assembly design support system with tolerance analysis and tolerance setting ability and is excellent in operability and functionality, and can be easily used by a designer as well as easily confirms analysis content by a third party (Kuriyama, paragraph [0044]).

For claim 9: The combination of Hurt, Nakagawa, and Kuriyama discloses claim 9.: The quotation system according to claim 3, wherein:
the computer is further configured to perform order processing of the article (Nakagawa, paragraph [0065] - [0070] discloses tolerance associated with the price and delivery date for an item, including changes made with the tolerance changes the price and delivery date, and adds ordering processing performed with regards to the manufacturing conditions, including tolerance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt with the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa, and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama with the additional teaching of ordering processing performed, also found in Nakagawa. The motivation to do so would have been because Nakagawa discloses the benefit of providing a user the ability to determine price and delivery information while determining the specification of an item in an automatic estimation system (Nakagawa, paragraph [0008]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (U.S. PG Pub 2019/0121925 A1), in view of Nakagawa et al. (JP 2016062403 A), in view of Kuriyama (JP 2017208089 A), and further in view of Inui et al. (“Algebraic Interpretation of Geometric Tolerances for Evaluating Geometric Uncertainties in Solid Modeling”), hereinafter “Inui”.

As per claim 5, the combination of Hurt, Nakagawa, and Kuriyama discloses the system of claim 3.
The combination of Hurt, Nakagawa, and Kuriyama does not expressly disclose:
wherein the multiple types of tolerance information include a tolerance of a distance of the elements from at least one of an origin set to the shape data and another element different from the elements.

Inui however discloses:
wherein the multiple types of tolerance information include a tolerance of a distance of the elements from at least one of an origin set to the shape data and another element different from the elements (Inui, page 380, left column, lines 1 - 2 discloses a datum providing a reference for accurate or correct position or geometric tolerancing regarding geometric tolerance.)
The reference position of data to determine geometric tolerance is interpreted as an origin point to use in measuring or obtaining tolerance information.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt, the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa, and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama with the reference of the correct position regarding the geometric tolerance teaching of Inui. The motivation to do so would have been because Inui discloses the benefit of determining the accuracy of tolerances in machine design, as inaccurate tolerances increases manufacturing cost and reduces product competitiveness, and the teachings in Inui provide tolerance optimization to ensure acceptable functional and economical quality of a product (Inui, page 377, right column, lines 3 - 9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (U.S. PG Pub 2019/0121925 A1), in view of Nakagawa et al. (JP 2016062403 A), in view of Kuriyama (JP 2017208089 A), and further in view of Akira et al (EP 2153935 A1), hereinafter “Akira”.

For claim 6, the combination of Hurt, Nakagawa, and Kuriyama discloses the system of claim 3.
The combination of Hurt, Nakagawa, and Kuriyama does not expressly disclose:
wherein the multiple types of tolerance information include a tolerance of a distance from a geometric reference to a central axis of the elements.

Akira however discloses:
wherein the multiple types of tolerance information include a tolerance of a distance from a geometric reference to a central axis of the elements (Akira, paragraphs [0027] - [0028] discloses graphic element used to set dimensional tolerance, associated with IDs of the graphic elements of shape data, with dimensional tolerance regarding an axis or hole diameter, the tolerance defined at one of the graphic elements of a shape, and paragraph [0096] - [0097] adds graphic data represented by a line, which includes information “ID ”and x- and y-coordinates of graphical elements associated with the graphic data, also disclosed in a table (FIG. 11).)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations being within a tolerance zone teaching of Hurt, the price, delivery date, and ordering information pertaining to an item for manufacture teaching of Nakagawa, and the display of the selection of the tolerance associated with the allowable deviation and tolerance area class teaching of Kuriyama with the axis and x-y-coordinate information to define the dimensional tolerance of a graphic element of a shape teaching of Akira. The motivation to do so would have been because Akira discloses the benefit of an NC machining program with dimensional tolerance can be easily prepared based on the graphic elements and the dimensions and position movement of the elements, even when involving a plurality of machining subject surfaces (Akira, paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
September 26, 2022